DETAILED ACTION Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to an application dated on December 31, 2019.  Claims 1-14 are cancelled.  Claims 15-25 are pending.  All pending claims are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Non-transitory storage medium claims 24-25 which are independent claims recite a dependency and dependency on method claims 22-23 and therefore the metes and bounds of these claims is unclear.





The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claims 24 and 25 recite a non-transitory storage medium and recite a dependency on method claim 22.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, USP Pub. No. 20180096329 in view of JO, USP. Pub. No. 20170154326
As to claim 15 (New) Hamilton discloses A personal communication device for processing financial information via a payment terminal, the payment terminal being configured to output a wireless signal (Hamilton, Figs. 1A-B), wherein the personal communication device is configured:
	to receive the wireless signal of a payment terminal (Hamilton, paras. 0029, 0036, 0039); wherein the wireless request signal is adapted to cause the payment terminal to establish only one communication channel, wherein the communication channel is only between the said personal communication device and the payment terminal (Hamilton, paras. 0036-0039), and,
when the personal communication device receives notification over the communication channel that a financial transaction is concluded (Hamilton, paras. 0016, 0018), the personal communication device is further configured to close down the communication channel so that the payment terminal can establish another communication channel with another personal communication device (Hamilton, para. 0036; see also paras. 0015-0019 – takes corrective action with unrecognized pairings to merchant terminal).
Hamilton does not directly disclose but JO discloses to determine whether the wireless signal received at the personal communication device has a strength above a first signal strength threshold (JO, paras. 0295, 0302; see also Abstract, para. 0203); and, if the received signal strength is above the first signal strength threshold, emit a wireless request signal to pair with the payment terminal thereby to establish a communication channel with the personal communication device(JO, paras. 0295, 302; see also Abstract).
It would have been obvious to one skilled in the art as of the filing date of the claimed invention to modify Hamilton with the pairing mechanism of JO because it would facilitate pairing in a seamless fashion.  In addition to minimizing the inconvenience of human manipulation or interference, it offers an additonal level of specificity in identifying the devices it communicates with in executing a transaction thereby reducing the potential for fraudulent transactions... 
As to claim 16, Hamilton discloses the personal communication device of claim 15, having a user input device for initiating the step of receiving the signal (Hamilton, paras. 0052-0054; Fig. 1B; see also para. 0002).
As to method claim 22 contains limitations similar to claim 15 and is rejected in like manner.
As to claim 24 recites limitations similar to claims 15 and 22 and is rejected in like manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17- 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton, USP Pub. No. 20180096329
As to claim 17.    (New) Hamilton discloses A merchant payment terminal for processing financial transactions involving a personal communication device, wherein the payment terminal is configured to:
emit a wireless signal advertising its ability to communicate with a said personal communication device(Hamilton, paras. 0088, 0118; see also para. 0014); in reply to a wireless response signal of the said personal communication device, to cease to emit the wireless signal indicative of the ability to communicate with a said Hamilton, paras. 0088, 0118);
to respond to a wireless release signal of said personal communication device by starting emission of the wireless signal advertising its ability to communicate with a said personal communication device, whereby communication with a different personal communication device becomes possible (Hamilton, paras. 0117-0122).
As to claim 18, Hamilton  discloses the payment terminal of claim 17, having a reset device for physically resetting the terminal if the wireless release signal is not received (Hamilton, para. 0078; see also para. 0016, 0019).
As to claim 19, Hamilton discloses the payment terminal of claim 17, further having a connection for connecting to a server (Hamilton, para. 0027-0030, Fig. 1B and 3; see also Fig. 5A).
As to claim 20, Hamilton discloses the payment terminal of claim 19, the terminal being configured to: receive data identifying a user attempting to make a payment connected to the transaction, upon establishing the communication channel (Hamilton, paras. 0014, 0026-0030; Fig. 3); and
communicate at least the data identifying the user, data identifying a merchant and data identifying payment amount to a said server to process the transaction, thereby enabling the portable communication device to make payment without using the Internet (Hamilton, paras. 0027-0034, 0051-0053, 0060,0146; Fig. 3).
As to claim 21,  Hamilton discloses the payment terminal of claim 19, being configured to receive, from said server, data corresponding to account balance of a user making a payment using the portable communication device; and communicate the data Hamilton, paras. 0141, 0146-147).
As to method claim 23 contains limitations similar to claim 17 and is rejected in like manner.
As to claim 25 recites limitations similar to claims 17 and 23 and is rejected in like manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696